DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4-8, 10, 11, 14 and 15 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 12 April 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12 April 2021 is withdrawn.  Claims 16-19, directed to  non-elected invention II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Therefore, claims 1, 4-8, 10, 11 and 14-19 are allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Kilyk on 14 February 2022.

The application has been amended as follows: 

Claim 11:
In the claim, change “The blister package of claim 1” to read --The blister package of claim 5--.

Claim 16:
Replace claim 16 to read as follows:
“A method of opening a blister package for a contact lens, the blister package comprising a body and a seal, the body comprising a handle and a bowl, the body having a body top surface, a bowl top opening, and an outer bottom surface of the bowl, the seal sealing the bowl at the bowl top opening, wherein 
the handle comprises a lateral portion and an end portion, the lateral portion extends laterally away from the bowl, the end portion is connected to the lateral portion and curves downwardly to a distal end, and the distal end of the handle terminates at a plane, and 
the bowl is recessed from the body top surface, the outer bottom surface of the bowl is arranged substantially on the plane, the bowl comprises a deformable sidewall, the deformable sidewall is configured such that, with finger pressure, a user can hold the handle and upwardly push-up the bowl into the shape of a dome, and the deformable sidewall comprises a double-wall structure including an inelastically deformable inner wall that maintains the shape of the dome once inverted, and an elastically deformable outer wall that elastically rebounds to an original bowl shape after deformation, and 
the method comprises: 
pulling the seal to open the bowl at the bowl top opening; and 
pushing the outer bottom surface of the bowl upwardly and into the shape of a dome.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JAVIER A PAGAN/Examiner, Art Unit 3735